As filed with the U.S. Securities and Exchange Commission on April 3, 2015 Securities Act Registration No. 333- Investment Company Act Registration No. 811-23044 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x Pre-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No. TSC/Richard Bernstein Global Thematic Micro-Cap Fund, Inc. (Exact Name of Registrant as Specified in Charter) 10 High Street, Suite 701 Boston, MA 02110 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (888) 301-3838 Tina Singh Chief Executive Officer TS Capital, LLC Wall Street Plaza 88 Pine Street, Suite 2430 New York, NY 10005 (Name and Address of Agent for Service) Copies to: Rose F. DiMartino, Esq. Willkie Farr& Gallagher LLP 787 Seventh Avenue New York, NY 10019 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box.¨ It is proposed that this filing will become effective (check appropriate box) ¨when declared effective pursuant to section 8(c) If appropriate, check the following box: ¨This post-effective amendment designates a new effective date for a previously filed registration statement. ¨ This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933 and the Securities Act registration statement number of the earlier effective registration statement for the same offering is . CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Stock, ($0.001 par value per share) 20,000 shares (1)Estimated solely for purpose of calculating the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities andis not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus dated April 3, 2015 PROSPECTUS [] Shares TSC/Richard Bernstein Global Thematic Micro-Cap Fund, Inc. Common Stock $50 per Share The Fund.TSC/Richard Bernstein Global Thematic Micro-Cap Fund, Inc. (the “Fund”) is a newly organized, diversified, closed-end management investment company. Investment Objective.The Fund’s investment objective is long-term capital appreciation.There can be no assurance the Fund will achieve its investment objective. Investment Strategies.The Fund will seek to achieve its investment objective by investing primarily in equity securities of micro-cap companies from around the world in certain thematic areas.Under normal market conditions, the Fund will invest at least 80% of the value of its net assets, plus any borrowings for investment purposes, in micro-cap companies.The Fund considers a company to be a micro-cap company if its market capitalization, at the time of purchase, is under $1 billion. The Fund will invest in companies from both developed and emerging market countries, including frontier market countries. The Fund’s subadviser employs a macro-driven, top-down investment process to identify investment themes that have broad effects across industries and companies.The initial themes that will be the focus of the Fund’s investments are: (i) waste and pollution, (ii) transportation and logistics, (iii) vaccines, healthcare and drug delivery, (iv) cyber security and defense and (v) new energy.The subadviser believes that these themes could evolve into major determinants of global economic and profits growth during the next decade.The themes maychange over time based on the subadviser’s research and analysis.After identifying the themes for the Fund, the subadviser applies proprietary, quantitative screens to a large universe of companies to select securities for each theme-based segment of the Fund’s portfolio.See “The Fund’s Investments—Investment Strategies” and “Management of the Fund—Subadviser Investment Process and Philosophy” in this prospectus. No Prior History and No Liquid Market.The Fund is newly organized.Its Common Stock will not be listed for trading on any securities exchange.Accordingly, no secondary market for the Fund’s Common Stock is expected to exist, and an investment in the Fund’s shares should be considered illiquid.The Fund is designed primarily for long-term investors who are prepared to hold the shares of Common Stock until the expiration of the Fund’s term. Micro-Cap Companies. Micro-cap companies may be newly formed or in the early stages of development with limited product lines, markets or financial resources. Micro-cap stock prices may be more volatile than those of small-sized companies, and such stocks may be more thinly traded and thus difficult for the Fund to buy and sell in the market. Emerging and Frontier Markets.Funds that invest a significant portion of their assets in the securities of issuers based in countries with “emerging market” economies are subject to greater levels of non-U.S. investment risk than funds investing primarily in more-developed non-U.S. markets, since emerging market securities may present market, credit, currency, liquidity, legal, political and other risks greater than, or in addition to, the risks of investing in developed non-U.S. countries.These risks are increased in countries with “frontier market” economies. Tender Offers. Beginning in 2016, the Fund intends, but is not obligated, to conduct [semi-annual] tender offers foran aggregate of up to [10%] annually of its Common Stock then outstanding, in the sole discretion of its board of directors.The number of shares tendered for repurchase may exceed the number that the Fund offers to repurchase.If that happens, the Fund will repurchase shares on a pro-rata basis, and tendering shareholders will not have all of their tendered shares repurchased by the Fund. The Fund does not expect to make a tender offer for its Common Stock during its first [12] months of operations. Investing in the Fund’s Common Stock involves certain risks.Investing in micro-cap companies and in emerging market and frontier market companies presents a high degree of risk.You could lose some or all of your investment.See “Risks” beginning on page [] of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price, exclusive of sales load $ 50.00 $ Maximum sales load(1) $[] $ Estimated offering expenses(2) $ Proceeds, after expenses, to the Fund(2) $[] $ The Common Stock will be sold at $50 per share plus a sales load.The sales load will be imposed by and paid to the party responsible for selling the Common Stock to an investor.The initial sales load may not exceed []% of the offering price.Radiance Asset Management, LLC and Richard Bernstein Advisors LLC (and not the Fund) have agreed to pay from their own assets a structuring fee to [] (“[]”).See “Plan of Distribution.” Total offering expenses to be paid by the Fund (other than the sales load) are estimated to be approximately $[], which represents $0.10 per share of Common Stock.Radiance Asset Management, LLC and Richard Bernstein Advisors LLC have agreed to pay (i) all of the Fund’s organizational expenses and (ii) the Fund’s offering expenses (other than the sales load) in excess of $0.10 per share. ii (continued from cover page) The Offering.The Fund is offering, pursuant to this prospectus on a best efforts basis, Common Stock, at a purchase price equal to $50 per share plus a sales load of up to $[] per share.The minimum required purchase by each investor is 500 shares of Common Stock.The termination date of the offering is expected to occur on or about [], 2015. Leverage.The Fund may use leverage to seek to achieve its investment objective.Under the Investment Company Act of 1940, as amended (the “1940 Act”), the Fund may use leverage through borrowings, including loans from certain financial institutions and/or the issuance of debt securities (collectively, “Borrowings”), in an aggregate amount of up to 331/3% of the Fund’s Managed Assets immediately after such Borrowings.“Managed Assets” of the Fund shall mean total assets of the Fund, including any form of investment leverage, minus all accrued expenses incurred in the normal course of operations, but not excluding any liabilities or obligations attributable to investment leverage obtained through (i) indebtedness of any type (including, without limitation, borrowing through a credit facility or the issuance of debt securities), (ii) the issuance of preferred stock or other similar preference securities, (iii) the reinvestment of collateral received for securities loaned in accordance with the Fund’s investment objective and policies, and/or (iv) any other means.For purposes of calculating “Managed Assets,” the liquidation preference of any preferred stock outstanding is not considered a liability.Although the Fund currently does not intend to do so, the Fund also may use leverage through the issuance of preferred stock in an aggregate amount of up to 50% of the Fund’s Managed Assets immediately after such issuance.In addition to Borrowings and the issuance of preferred stock, the Fund may enter into certain investment management strategies, such as reverse repurchase agreements or derivatives transactions to achieve investment leverage (such investments and transactions collectively, “effective leverage”).The Fund considers effective leverage to result from any investment strategy which is used to increase gross investment exposure in excess of the Fund’s net asset value. Effective leverage does not include exposure obtained for hedging purposes, from securities lending, or to manage the Fund’s currency exposure.See “Use of Leverage” and “Risks—Leverage Risk.” Manager and Subadviser.Radiance Asset Management, LLC (“RAM”), the Fund’s investment manager, will provide administrative and management services to the Fund. RAM is a newly-organized adviser and a wholly owned subsidiary of TS Capital, LLC (“TSC”). Richard Bernstein Advisors LLC (“RBA”), the Fund’s subadviser, will be responsible for the day-to-day portfolio management of the Fund, subject to the supervision of the Fund’s board of directors and RAM.As of [], 2015, RBA had approximately $[] in assets under management. Distributor.TSC Distributors LLC (“TSCD”), an affiliate of TSC and RAM, acts as principal underwriter and distributor of the Fund’s Common Stock and serves in that capacity on a best-efforts basis, subject to various conditions. The principal business address of TSCD is 10 High Street, Suite 701, Boston, MA 02110.TSCD has appointed [] as a Dealer, and additional Dealers may be appointed by [] (each, together with TSCD, a “Dealer”) to assist in the sale of the Fund’s Common Stock on a best-efforts basis.The sales load for any one stockholder is payable to either [] or a Dealer, as applicable, and is charged as a percentage of a prospective stockholder’s purchase amount.The sales load represents a payment in addition to the stockholder’s investment.The sales load will be subtracted from a prospective stockholder’s purchase amount and will neither constitute an investment made by the stockholder in the Fund nor form part of the assets of the Fund.See “Plan of Distribution.” Limited Term.It is anticipated that the Fund will terminate on or before [], 2022.While RAM expects the Fund to maintain a term of seven years, the Fund’s term may be shorter depending on market conditions.If the Fund’s board of directors determines that under then current market conditions it is in the best interests of the Fund to do so, the Fund may extend the termination date for one year, to [], 2023, without a stockholder vote.The Fund’s termination date can be further extended beyond [], 2023 by an amendment to the Articles of Incorporation approved by a majority of the directors and a majority of the outstanding voting securities of the Fund.Beginning two years before the termination date (the “wind-down period”), RAM and RBA may begin liquidating all or a portion of the Fund’s portfolio through opportunistic sales.During the wind-down period the Fund may deviate from its investment strategy of investing at least 80% of the value of its net assets, plus any borrowings for investment purposes, in micro-cap companies.The Fund’s investment objective and policies are not designed to seek to return to investors that purchase Common Stock in this offering their initial investment on the termination date, and such initial investors and any investors that purchase Common Stock after the completion of this offering may receive more or less than their original investment upon termination. iii Tender Offers. Beginning in 2016, the Fund intends, but is not obligated, to conduct [semi-annual] tender offers for an aggregate amount of up to [10]% annually of its Common Stock then outstanding in the sole discretion of its board of directors.In a tender offer, the Fund repurchases outstanding shares of Common Stock at the Fund’s net asset value or a percentage of the Fund’s net asset value on the last day of the offer.The number of shares tendered for repurchase may exceed the number that the Fund offers to repurchase.If that happens, the Fund will repurchase shares on a pro-rata basis, and tendering shareholders will not have all of their tendered shares repurchased by the Fund.In any [semi-annual period], RAM and RBA may or may not recommend to the board of directors that the Fund conduct a tender offer.Accordingly, there may be periods in which no tender offer is made, and it is possible that no tender offers will be conducted during the term of the Fund at all.The Fund does not expect to make a tender offer for its Common Stock during its first [12] months of operations.If a tender offer is not made, stockholders may not be able to sell their Common Stock as it is unlikely that a secondary market for the Common Stock will develop or, if a secondary market does develop, shareholders may be able to sell their Common Stock only at substantial discounts from net asset value.The Fund is designed primarily for long-term investors, who are prepared to hold the shares of Common Stock until the expiration of the Fund’s term, and an investment in the Fund’s Common Stock should be considered illiquid. You should read this prospectus, which contains important information about the Fund that you should know, before deciding whether to invest, and retain it for future reference.A Statement of Additional Information, dated [], 2015, as it may be amended (the “SAI”), containing additional information about the Fund, has been filed with the Securities and Exchange Commission (the “SEC”) and is incorporated by reference in its entirety into this prospectus.You may request a free copy of the SAI (the table of contents of which is on page [] of this prospectus), annual and semi-annual reports to stockholders (when available), and additional information about the Fund by calling [], by writing to the Fund at [] or visiting the Fund’s website (http://www.[].com).The SAI and additional information regarding the Fund has been filed with the SEC and is available upon written or oral request and without charge. Information about the Fund can be reviewed and copied at the SEC’s public reference room in Washington, D.C. Call 1-202-551-8090 for information on the operation of the public reference room. This information also is available on the SEC’s website at http://www.sec.gov and copies may be obtained upon payment of a duplicating fee by writing to the SEC’s Public Reference Section, treet, N.E., Washington, D.C., 20549-0102. You may also email requests for these documents to publicinfo@sec.gov. All website addresses herein are inactive textual references, and the information from websites is not incorporated into this prospectus. The Fund’s Common Stock does not represent a deposit or obligation of, and is not guaranteed or endorsed by, any bank or other insured depository institution, and is not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other governmental agency. iv TABLE OF CONTENTS PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 20 THE FUND 20 USE OF PROCEEDS 21 THE FUND’S INVESTMENTS 21 USE OF LEVERAGE 26 RISKS 27 MANAGEMENT OF THE FUND 35 NET ASSET VALUE 38 DISTRIBUTIONS 39 DESCRIPTION OF SHARES 39 CERTAIN PROVISIONS IN THE ARTICLES OF INCORPORATION AND BY-LAWS 40 TENDER OFFERS 42 TAX MATTERS 43 PLAN OF DISTRIBUTION 46 ADMINISTRATOR, FUND ACCOUNTANT AND TRANSFER AGENT 46 CUSTODIAN 47 FISCAL YEAR AND TAX YEAR 47 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 47 LEGAL OPINIONS 47 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 48 You should rely only on the information contained in or incorporated by reference into this prospectus.The Fund has not authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.The Fund is not making an offer of these securities in any jurisdiction where the offer is not permitted. v PROSPECTUS SUMMARY This is only a summary.This summary does not contain all of the information that you should consider before investing in the Fund’s Common Stock.You should review the more detailed information contained elsewhere in this prospectus and in the Statement of Additional Information (the “SAI”), especially the information under the heading “Risks.” The Fund TSC/Richard Bernstein Global Thematic Micro-Cap Fund, Inc. (the “Fund”) is a newly organized, diversified, closed-end management investment company. The Offering The Fund is offering shares of Common Stock at $50.00 per share, plus a sales load of up to $[] per share, through TSC Distributors LLC (“TSCD”).The shares of Common Stock are called “Common Stock” in the rest of this prospectus.You must purchase at least 500 shares of Common Stock in order to participate in this offering.See “Plan of Distribution.” Investors should consider their investment goals, time horizons and risk tolerance before investing in the Fund.The Fund’s Common Stock will not be listed for trading on any securities exchange, and no secondary market for the Fund’s Common Stock is expected to develop.An investment in the Fund should be considered illiquid, is not appropriate for all investors, and the Fund is not intended to be a complete investment program.The Fund is designed as a long-term investment and not as a trading vehicle. Investment Objective The Fund’s investment objective is long-term capital appreciation.There can be no assurance the Fund will achieve its investment objective.See “The Fund’s Investments.” Investment Strategies
